This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. 34,154

 5 JENNIFER JUAREZ,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF LUNA COUNTY
 8 Daniel Viramontes, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Jorge A. Alvarado, Chief Public Defender
13   Sergio Viscoli, Appellate Defender
14   B. Douglas Wood III, Assistant Appellate Defender
15   Santa Fe, NM

16 for Appellant


17                                 MEMORANDUM OPINION
 1 WECHSLER, Judge.

 2   {1}   Defendant appeals her conviction, pursuant to a guilty plea [RP 94], for one

 3 count of intentional child abuse (no death or great bodily harm). [RP 113] Our notice

 4 proposed to affirm and Defendant filed a memorandum in opposition. Unpersuaded

 5 by Defendant’s arguments, we affirm.

 6   {2}   Defendant continues to argue that she was coerced into entering a guilty plea

 7 in order to be released from custody. [DS 2; MIO 2, 5] Defendant emphasizes that trial

 8 counsel contributed to such asserted coercion and was ineffective by failing to procure

 9 documentation for an alibi defense and by failing to file a motion to withdraw her plea

10 prior to appeal. [DS 2; MIO 3, 6] In support of her continued arguments, Defendant

11 refers to State v. Franklin, 1967-NMSC-151, 78 N.M. 127, 428 P.2d 982, and State

12 v. Boyer, 1985-NMCA-029, 103 N.M. 655, 712 P.2d 1. [MIO 3, 4, 7]

13   {3}   For the reasons extensively detailed in our notice, we affirm. In doing so, we

14 emphasize as we did in our notice that the necessary facts to support Defendant’s

15 claims of ineffective assistance of counsel were not developed in the record. However,

16 Defendant is not precluded from pursuing her claims of ineffective assistance of

17 counsel in habeas proceedings. [MIO 7] See State v. Herrera, 2001-NMCA-073, ¶ 37,

18 131 N.M. 22, 33 P.3d 22 (expressing a preference for habeas corpus proceedings over

19 remand when the record on appeal does not support the factual basis for an issue on


                                              2
1 appeal).




2   {4}   For the reasons provided in our notice and above, we affirm.

3   {5}   IT IS SO ORDERED.


4                                               ________________________________
5                                               JAMES J. WECHSLER, Judge


6 WE CONCUR:


7 ________________________________
8 MICHAEL D. BUSTAMANTE, Judge


 9 ________________________________
10 J. MILES HANISEE, Judge




                                            3